      Case: 3:20-cv-00371-MJN Doc #: 23 Filed: 12/01/20 Page: 1 of 2 PAGEID #: 773




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION AT DAYTON

JERAMY HENKEN,

         Plaintiff,                                 Case No. 3:20-cv-00371

vs.

IRON WORKERS DISTRICT COUNCIL
OF SOUTHERN OHIO & VICINITY
PENSION TRUST, et al.,                              District Judge Michael J. Newman

      Defendants.
______________________________________________________________________________

     ORDER: (1) GRANTING THE PARTIES’ UNOPPOSED JOINT MOTION TO
VOLUNTARILY DISMISS PLAINTIFF’S CLAIMS AGAINST DEFENDANT ANNUITY
 FUND; (2) DISMISSING PLAINTIFF’S CLAIMS AGAINST DEFENDANT ANNUITY
 FUND WITH PREJUDICE; (3) TERMINATING DEFENDANT ANNUITY FUND AS A
    PARTY TO THIS CASE; (4) AMENDING THE CASE CAPTION; (5) DENYING
 DEFENDANT ANNUITY FUND’S MOTION TO DISMISS AS MOOT (DOC. 10); AND
                  (5) ORDERING PLAINTIFF TO SHOW CAUSE
______________________________________________________________________________

         This civil case is presently before the Court on the parties’ unopposed joint motion to

voluntarily dismiss Plaintiff’s claims against Defendant Iron Workers District Council of Southern

Ohio Annuity Trust (“Annuity Fund”) with prejudice pursuant to Fed. R. Civ. P. 21. For good

cause shown, and absent opposition, the Court ORDERS as follows: (1) the unopposed joint

motion for voluntary dismissal (doc. 15) is GRANTED; (2) Plaintiff’s claims against Defendant

Annuity Fund are DISMISSED WITH PREJUDICE pursuant to Fed. R. Civ. P. 21; (3)

Defendant Annuity Fund is TERMINATED as a party to this case; and (4) the case caption is

hereinafter AMENDED to read as captioned above.
   Case: 3:20-cv-00371-MJN Doc #: 23 Filed: 12/01/20 Page: 2 of 2 PAGEID #: 774




        In light of the voluntary dismissal of Plaintiff’s claims against Defendant Annuity Fund,

its previously filed motion to dismiss (doc. 10) is DENIED AS MOOT.

        This case remains pending on Plaintiff’s claims against Defendant Iron Workers District

Council of Southern Ohio & Vicinity Pension Trust (“Pension Fund”), which filed a motion for

judgment on the administrative record on October 26, 2020. Doc. 19. Pursuant to the Local Rules

of this Court, and Fed. R. Civ. P. 6(d), Plaintiff’s memorandum in opposition was due on or before

November 16, 2020. To date, Plaintiff has not filed a memorandum in opposition to Defendant

Pension Fund’s motion. Accordingly, Plaintiff is ORDERED TO SHOW CAUSE, in writing

and on or before December 8, 2020, as to why the motion for judgment on the administrative

record should not be granted for the reasons set forth therein. This show cause requirement can

be satisfied by Plaintiff’s filing of a memorandum in opposition to Defendant’s motion for

judgment on the administrative record on or before December 8, 2020. Plaintiff is ADVISED

that failure to show good cause or file a memorandum in opposition as set forth above may result

in the dismissal of this case for failure to prosecute.

        IT IS SO ORDERED.



Date:   November 30, 2020                                 s/Michael J. Newman
                                                          Michael J. Newman
                                                          United States District Judge




                                                   2
